--------------------------------------------------------------------------------

EXHIBIT 10.44
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION


AMENDMENT NO. 1 TO AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT FOR
THE UNITED STATES
 
This AMENDMENT NO. 1 TO AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT
FOR THE UNITED STATES (the “Amendment”) is made by and between POZEN Inc., a
Delaware corporation (“POZEN”), and Horizon Pharma USA, Inc., a Delaware
corporation (“Horizon,” and together with POZEN, the “Parties”).  Reference is
made to that certain Amended and Restated Collaboration and License Agreement
for the United States, dated as of November 18, 2013, by and between POZEN and
Horizon, as successor in interest to AstraZeneca AB (“AZ”) (the “Agreement”). 
All capitalized terms not herein defined shall have the meaning ascribed to them
in the Agreement.  This Amendment shall be effective automatically as of the
Amended and Restated Effective Date.
 
WHEREAS, subject to that certain (i) Letter Agreement, dated as of the date
hereof, by and among POZEN, Horizon and AZ, and (ii) Supply Agreement, dated as
of the date hereof by and between Horizon and AZ, Horizon is acquiring all of
AZ’s rights, title and interest in and to the Agreement, including, except as
otherwise explicitly provided in the Agreement or the Amended and Restated
Collaboration and License Agreement (the “ROW License Agreement”), by and
between AstraZeneca and POZEN, all of AZ’s rights and obligations under the
Agreement (the “Divestiture”);
 
WHEREAS, it is a condition precedent that POZEN consent to the Divestiture;
 
WHEREAS, POZEN has conditioned its consent to the Divestiture upon the
simultaneous execution of this Amendment; and
 
WHEREAS, in consideration for POZEN’s consent, the Parties agree that
simultaneously with the consummation of the Divestiture, the Agreement shall be
amended pursuant to the terms and conditions of this Amendment.
 
NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the parties hereto agree to amend the Agreement as follows:



1. Amendment to Section 8.1.1.  Section 8.1.1 is hereby amended and restated to
read in its entirety as follows:

 

“8.1.1                          Royalty Rate.  Subject to the terms and
conditions of this Agreement, Licensee will pay to POZEN royalties based on the
aggregate annual Net Sales of Products sold by Licensee, its Affiliates or
Sublicensees, at the rate of 10% of aggregate Net Sales of Products sold in the
Territory.  In addition, effective only upon completion of the Divestiture, and
only for each calendar year during which (i) the manufacture, use, sale, offer
for sale, import or export of Products in the Territory would, without a license
from POZEN to the Licensed Patents, infringe one or more Valid Claims of the
Licensed Patents; and (ii) there are no Competing Products in the Territory,
Licensee shall be required to pay POZEN the following minimum annual royalties
(each a “Minimum Annual Royalty Amount”):

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
(a)            for calendar year 2014 (January 1, 2014 – December 31, 2014),
Licensee shall pay POZEN a minimum royalty payment of Five Million Dollars
($5,000,000); and
 
(b)            for each calendar year beginning after January 1, 2015, Licensee
shall pay POZEN a minimum royalty payment of Seven Million Five Hundred Thousand
Dollars ($7,500,000).”
 

2. Amendment to Section 8.2.1.  Section 8.2.1 is hereby amended and restated to
read in its entirety as follows:

 
“8.2.1                          Sales Reporting.
 
(a)            Licensee will provide POZEN, within (i) *** (***) of the end of
each of the first, second and third Calendar Quarters in each calendar year, and
(ii) *** (***) of the end of the fourth Calendar Quarter in each calendar year,
with a preliminary report setting forth for such Calendar Quarter and, with
respect to the fourth Calendar Quarter, the calendar year, on a
Product-by-Product basis, the amount of gross sales of each Product in the
Territory, a calculation of Net Sales and a calculation of the amount of royalty
payment due on such Net Sales, subject to the Minimum Annual Royalty Amounts set
forth in Section 8.1.1 (Royalties), provided such report shall be based on
preliminary financials of Licensee and Licensee shall be permitted to revise
such reports as reasonably necessary in light of its review process at any time
up to (i) *** (***) following the end of the relevant Calendar Quarter (with
respect to the first, second and third Calendar Quarters); and (ii) *** (***)
following the end of the fourth Calendar Quarter.  If any payment reduction is
claimed by Licensee under this Agreement from the full royalty rates set forth
in Section 8.1.1 (Royalties), then the report will set forth in detail the
claimed reduction and the related facts.
 
(b)            Licensee will provide POZEN, within (i) *** (***) of the end of
each of the first, second and third Calendar Quarters in each calendar year, and
(ii) *** (*** of the end of the fourth Calendar Quarter in each calendar year,
with a final report setting forth for such Calendar Quarter and, with respect to
the fourth Calendar Quarter, the calendar year, on a Product-by-Product basis,
the amount of gross sales of each Product in the Territory, a calculation of Net
Sales and a calculation of the amount of royalty payment due on such Net Sales,
subject to the Minimum Annual Royalty Amounts set forth in Section 8.1.1
(Royalties), provided that Licensee shall use reasonable efforts to provide such
report as soon as practicable to accommodate POZEN’s SEC filing requirements and
to provide such reports in a shorter time period than the periods specified
above if Licensee has such reports available for its own internal purposes.  If
any payment reduction is claimed by Licensee under this Agreement from the full
royalty rates set forth in Section 8.1.1 (Royalties), then the report will set
forth in detail the claimed reduction and the related facts.
2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
 
(c)            At the request of POZEN, Licensee will, within (i) *** (***) ***
of the end of each of the first, second and third Calendar Quarters in each
calendar year, and (ii) *** (***) of the end of the fourth Calendar quarter in
each calendar year, conduct a teleconference with POZEN (the “Quarterly Update
Call”) in order to report, on a Product-by-Product basis, the commercial results
for the Calendar Quarter.  These results will include gross sales and Net Sales
and *** for Products. These results will also include other information
available to Licensee that would be relevant to explaining the results, for
example, ***. During that call, Licensee will also provide POZEN with an update
concerning ***, as well as any ***. Licensee will provide POZEN with a
reasonable opportunity to comment on such plans and agrees to reasonably
consider all POZEN comments and suggestions with respect to such matters.


(d)            POZEN acknowledges and agrees that all information disclosed by
Licensee pursuant to ***shall be subject to the restrictions set forth in
Section 11 (Confidentiality) and***of the ***on a ***or ***to be ***and*** 
Notwithstanding the foregoing, Licensee and POZEN *** *** to *** of all *** in
***, to the *** or ***



3. Amendment to Section 8.2.2.  Section 8.2.2 is hereby amended and restated to
read in its entirety as follows:

 
“8.2.2            Payment Timing.  Licensee will make royalty payments to POZEN
within *** (***) *** of the last day of each Calendar Quarter for which such
payments are due under Section 8.1 (Royalties).  Such quarterly payments shall
be equal to the greater of (i) the applicable portion of the Minimum Annual
Royalty Amount (i.e., Q1 = 25%; Q2 = 50%; Q3 = 75%; Q4 = 100%), minus the
aggregate royalty amount paid by Licensee to POZEN during the then-current
calendar year through the immediately preceding Calendar Quarter, or (ii) the
actual royalty amount payable under the Section 8.1 (Royalties), calculated
year-to-date, minus the aggregate royalty amount paid by Licensee to POZEN
during the then-current calendar year through the immediately preceding Calendar
Quarter.  For purposes of clarity, the Parties agree with the following examples
which assume the 2014 Minimum Annual Royalty Amount is applicable:
 
(a)            If Net Sales in the first Calendar Quarter of 2014 equal $10
million, then the royalty payment to be made by Licensee to POZEN under this
Section 8.2.2 shall equal $1,250,000 (i.e., the applicable Minimum Annual
Royalty Amount ($1,250,000) exceeded the actual royalty payment ($1,000,000 (10%
of $10,000,000 of Net Sales) for the Calendar Quarter).


(b)            If year-to-date Net Sales in the second Calendar Quarter of 2014
equal $40 million ($10 million in Q1 and $30 million in Q2), then the royalty
payment to be made by Licensee to POZEN under this Section 8.2.2 for Q2 shall
equal $2,750,000 (i.e., the actual royalty payment, calculated year-to-date, for
the second Calendar Quarter ($4,000,000 (10% of $40,000,000 of Net Sales)),
minus the aggregate royalty amount paid by Licensee to POZEN during the
then-current calendar year ($1,250,000)).”


3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 

4. Amendment to Section 9.10.2.  Section 9.10.2 is hereby amended and restated
to read in its entirety as follows:

 
“9.10.2         Hatch-Waxman Act. Notwithstanding Section 9.6.1 (Infringement by
Third Parties) above, each Party will immediately give notice to the other Party
of any notice it receives of certification filed under the Hatch-Waxman Act
claiming that any of the Licensed Patents is invalid, unenforceable or that any
infringement will not arise from the manufacture, use or sale of the POZEN
Product by a Third Party.  With regard to litigation arising out of or related
to the submission of Abbreviated New Drug Applications to FDA referencing NDA
#22-511 (the “Vimovo Litigation”), Licensee, at its cost and expense and with
counsel selected by Licensee, controls and directs the Vimovo Litigation with
respect to the Licensed Patents (including Joint Patents).  POZEN shall
cooperate with regard to the Vimovo Litigation in accordance with this
Section 9.10.2, and POZEN’s litigation counsel may participate in the Vimovo
Litigation with respect to the Licensed Patents (including Joint Patents)
(without in any way limiting Licensee’s control thereof), at POZEN’s cost and
expense; provided that Licensee will reimburse POZEN for the reasonable legal
fees of POZEN’s litigation counsel incurred for the Vimovo Litigation from and
after the Amended and Restated Effective Date, up to a maximum of *** for
calendar year 2014 and *** for any other calendar year during the Term of this
Agreement (pro-rated for any period less than a full calendar year), such
reimbursement to be made within *** (***) days after receipt of invoices with
reasonably detailed supporting information for such fees. The Parties agree that
settlement of any action hereunder will be controlled as set forth in Section
9.6.3 (Cooperation).  Any recovery realized as a result of an action hereunder
will be allocated in accordance with Section 9.6.4 (Recovery).  For purposes of
clarity any other litigation matters with respect to the Licensed Patents
(including Joint Patents) that in any way relate to the Hatch-Waxman Act shall
be subject to the terms of this Section 9.10.2 and all other litigation matters
related to infringement of the Licensed Patents and the Joint Patents shall be
covered by Section 9.6.  Any suit hereunder may be in the name of either or both
Parties, as may be required by law and each Party agrees to cooperate fully in
the prosecution of such action, including, if required to bring or maintain such
action, the furnishing of a power-of-attorney or the joining of such action as a
necessary party, executing all papers and instruments, or requiring its
employees or contactors, to execute such papers and instruments so as to
successfully prosecute any such action.  For clarity, any Patent with Valid
Claims solely directed to any product containing acetyl salicylic acid
(including salts and derivatives thereof) is not a Licensed Patent; therefore,
Licensee will have no right to bring infringement proceedings of such Patent
under this Section 9.10.2.  Notwithstanding anything in this Section 9.10.2 to
the contrary, Licensee shall not have the right to bring an infringement
proceeding under this Section 9.10.2 unless such proceeding involves a POZEN
Product.”
4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 

5. Amendment to Section 10.1.  Section 10.1 is hereby amended by inserting this
section 10.1A in its entirety as follows:

 
“10.1A         Additional POZEN Representations and Warranties. POZEN hereby
warrants and represents to Licensee as of the Amended and Restated Execution
Date and the Amended and Restated Effective Date that, except with respect to
the Vimovo Litigation, none of the Licensed Patents, including the Joint
Patents, is involved in any litigation, claim, proceeding, inventorship
challenge, reissue, interference, reexamination or opposition in the Territory.”



6. Amendment to Section 15.5.  Section 15.5 is hereby amended and restated to
read in its entirety as follows:


“15.5  Notices.  All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:
 
If to POZEN, to:
 
POZEN Inc.
1414 Raleigh Road, Suite 400
Chapel Hill, NC 27517
USA
Attention: President and CEO
Facsimile: (919) 913-1039
 
With a copy to:
 
DLA Piper LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078
USA
Attention:  Andrew P. Gilbert
Facsimile: (973) 520-2575
 
If to Licensee, to:
 
Horizon Pharma USA, Inc.
520 Lake Cook Rd.
Suite 520
Deerfield, IL 60015
Attention: President and CEO
 
With a copy to:
 
Horizon Pharma USA, Inc.
520 Lake Cook Rd.
Suite 520
Deerfield, IL 60015
Attention: Brian K. Beeler

5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a Business Day, and (ii) on the
second Business Day after dispatch, if sent by nationally-recognized overnight
courier.  It is understood and agreed that this Section 15.5 (Governing Law;
Dispute Resolution) is not intended to govern the day-to-day business
communications necessary between the Parties in performing their duties, in due
course, under the terms of this Agreement.”
 

7. Reference to Agreement.  Upon and after the effectiveness of this Amendment,
each reference in the Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Agreement shall mean and be a reference to
the Agreement as modified and amended by this Amendment; provided nothing herein
shall affect the Three-Party Agreement, which shall remain in full force and
effect in accordance with its terms.

 

8. Effectiveness of Agreement.  The Amendment set forth above shall not be
effective until execution and delivery of this Amendment by both Parties. 
Except as specifically amended above, the Agreement is and shall continue to be
in full force and effect and is hereby in all respects ratified and confirmed
and shall constitute the legal, valid, binding and enforceable obligations of
the Parties; provided nothing herein shall affect the Three-Party Agreement,
which shall remain in full force and effect in accordance with its terms.

 

9. No Waiver.  The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of either Party under the
Agreement, nor constitute a waiver of any provision of the Agreement.

 

10. Governing Law; Dispute Resolution.  Section 15.4 of the Agreement governs
any dispute arising out of or related to this Amendment.

 

11. Notices.  All notices or other communications that are required or permitted
hereunder will be made according to Section 15.5 of the Agreement.

 

12. Headings.  The headings for each Article and Section in this Amendment have
been inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section.

 

13. Counterparts.  This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

14. No Strict Construction.  This Amendment has been submitted to the scrutiny
of, and has been negotiated by, both Parties and their counsel, and will be
given a fair and reasonable interpretation in accordance with its terms, without
consideration or weight being given to any such terms having been drafted by any
Party or its counsel.  No rule of strict construction will be applied against
either Party.

6

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ***, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION
 
IN WITNESS WHEREOF, the Parties have executed this Amendment in duplicate
originals by their duly authorized representatives as of November 18, 2013.
 
POZEN INC.
 
/s/ John R. Plachetka
Name:  John R. Plachetka
Title:   Chairman, President & CEO
 
HORIZON PHARMA USA, INC.
  /s/ Timothy P. Walbert
Name: Timothy P. Walbert
Title: Pesident and Chief Executive Officer

 
 
7

--------------------------------------------------------------------------------